DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2a, indicate “DOI”. However, there is no description in the specification (see paragraph 0030, regarding to figure 2a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in the specification, paragraph 0030 corresponding to figure 2a does not mention about DOI as illustrate in the figure 2a.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and not defined as the following: 
 	“a first selected impedance” in step c), since there is no selecting impedance in the precedent steps. This is unclear.
 	“the first voltage component” in step e) since there is no indicated a first voltage in the precedent steps. Therefore, determining correction parameters for the first voltage component induced using the recorded measurements made using the first selected impedance and the second selected impedance is not defined. Further, there are two steps e). In addition, when disclosed “first voltage component”, it should be clarify for a present of a second voltage component, there is no place in the claim indicate for a second voltage component at all.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The reasons for indicating allowable subject matter is not provided at this time because when considered in combination of the claimed invention, the reasons are corresponding to the 35 U.S.C 112 as indicated above.
Conclusion

 	The reference of Tchakarov et al (US 10072490) discloses boundary tracking control module for rotary steerable systems in which boundary tracking data may be based on a tool face angle obtained the control module, if the azimuthal resistivity measurement antenna at the control module may be corrected by entering an angle value for the radial offset between the control module and the measurement electronics. The control module is configured to measure TF angle and so make corrections to inclination or azimuth (e.g. column 4, lines 58-66).
 	The reference of Wu et al (US 20150369950) discloses resistivity logging systems and methods employing ratio signal set for inversion in which calibrated azimuthal resistivity signal can be expressed in electromagnetic resistivity logging tool (pars 0032-0037 associated with 0050-0051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYAN BUI/Primary Examiner, Art Unit 2865